DETAILED ACTION
Status of Application
Receipt of the response after final office action, the amendments to the claims and applicant arguments/remarks, filed on 07/16/2021, is acknowledged.  
Claims 1-3, 5-9 and 12-16 are pending in this action.  Claims 4 and 17 have been cancelled.  Claims 10-11 have been cancelled previously.  Claims 1 and 6 have been amended.  Claims 1-3, 5-9 and 12-16 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application is a 371 of PCT/EP2017/074021, filed September 22, 2017, which claims benefit of foreign priority to EP161924725, filed October 5, 2016.  

Information Disclosure Statement
The information disclosure statement, filed on 07/16/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art teaches a large variety of amino acid and/or surfactants that can be included into the hair treatment compositions.
a combination of only three amino acid, i.e., glutamic acid, alanine and proline in claimed amounts and proportions/ratios; (ii) in combination with surfactants as instantly claimed (iii) in aqueous solvent.   Applicant teaches that claimed compositions comprising a mixture of said specific amino acids, i.e., glutamic acid, alanine and praline, act unusually quickly to repair chemically damaged hair by increasing the denaturation temperature of the hair and provide repair benefits after only one treatment.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5-9 and 12-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615